PEE CUEIAM.
This is an appeal from an order of the trial court granting defendant’s motion to reduce child support payments previously set by the court in the original decree of divorce in accordance with the parties’ child support and property settlement agreement. The plaintiff contends that the record conclusively shows that the only change of circumstance is that the income of the defendant was higher at the time of the hearing on the defendant’s motion to reduce support payments than his income at the time the decree was entered.
The defendant has not filed a brief. In the absence of a brief from defendant we will not search the record, and assume that the plaintiff’s recitations as to the state of the record are correct.
Eeversed.